PREWITT, Judge.
Following jury trial defendant was convicted of assault. He was sentenced to one year in the county jail and fined $150. Defendant appeals.
Defendant has one point on appeal, stating that the trial court erred in overruling his motion for judgment of acquittal at the close of all the evidence “in that the evidence was entirely circumstantial, contradictory, and insufficient as a matter of law to submit to the jury.”
To determine if the evidence was sufficient to support the conviction, this court views the evidence and proper inferences therefrom in the light most favorable to the state. State v. Miller, 772 S.W.2d 782, 783 (Mo.App.1989); State v. Cook, 711 S.W.2d 208, 210 (Mo.App.1986).
“Some circumstantial evidence is very strong, as when you find a trout in the milk.” Henry David Thoreau, Journal, Nov. 11, 1854.
A vehicle driven by a friend of defendant’s was in a minor collision with a vehicle driven by the victim of the assault. There was testimony that defendant drew his fist back and sent it toward the victim. Witnesses heard the sound of a fist hitting flesh and a person hitting concrete. The victim was then seen on the roadway, bleeding from the facial area. Defendant ran from the scene. His flight indicates consciousness of guilt. State v. Wade, 711 S.W.2d 523, 530 (Mo.App.1986). The evidence was sufficient to support the conviction.
The judgment is affirmed.
MONTGOMERY, P.J., and FLANIGAN, J., concur.